Order denying summary judgment unanimously affirmed, with $20 costs and disbursements to abide the event. The record before us is so inadequate that we cannot say as a matter of law that the oral agreement of forbearance is insufficient as a defense. Issues of fact are presented as to the nature of the alleged agreement, its performability within a year, the consideration for the alleged agreement to forbear, and the factors going to its validity as a matter of public policy. The resolution of those issues must await a trial. Concur — Botein, P. J., Breitel, Rabin, Stevens and Valente, JJ.